     Case 2:18-cv-02134-JAD-DJA Document 22 Filed 08/25/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      LANALSIKOU LOWE,                                     Case No. 2:18-cv-02134-JAD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      METRO POLICE DEPARTMENT, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion to Amend/Correct the Complaint
12
     ECF No. 6 (ECF No. 20), filed on July 15, 2020. Any response was due by August 21, 2020.
13
     However, the Court notes that it does not appear as though the only defendant, Floyd, has been
14
     served with the initial Complaint.
15
            Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of
16
     pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth
17
     Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party
18
     to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117
19
     (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of
20
     ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
21
     deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
22
     of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.
23
     Davis, 371 U.S. 178, 182 (1962)).
24
            Here, Plaintiff filed the instant Motion prior to the expiration of the deadline to amend
25
     pleadings or add parties, which has not yet been set, and prior to the service or appearance of any
26
     defendant in this action. However, Plaintiff has failed to attach a copy of the proposed First
27
     Amended Complaint as required by the Local Rules. Plaintiff merely indicates that instead of
28
     Case 2:18-cv-02134-JAD-DJA Document 22 Filed 08/25/20 Page 2 of 2




 1   only naming Floyd, the complaint should be amended to list all DOE defendants. Without any

 2   copy of the proposed amended complaint to review and with the paucity of information regarding

 3   Plaintiff’s reasons for amending, the Court does not find that the good cause standard has been

 4   met. If Plaintiff chooses to amend the complaint, Plaintiff is informed that the Court cannot refer

 5   to a prior pleading (i.e., the original complaint) in order to make the amended complaint

 6   complete. This is because, as a general rule, an amended complaint supersedes the original

 7   complaint. Local Rule 15-1(a) requires that an amended complaint be complete in itself without

 8   reference to any prior pleading. Once a plaintiff files an amended complaint, the original

 9   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in

10   an original complaint, each claim and the involvement of each Defendant must be sufficiently

11   alleged.

12          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend/Correct the

13   Complaint ECF No. 6 (ECF No. 20) is denied without prejudice.

14

15          DATED: August 25, 2020.

16
                                                          DANIEL J. ALBREGTS
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
